Ketcham, S.
The report of the referee is confirmed. Its conclusions involve a credit to the executors for the decrease in value of securities which they have not converted into cash. These securities were appraised at $609,053, with which sum the executors charge themselves; and they are found by the referee to have been of the value of $401,966; on November 13, 1907, when the executors’ account was filed.
The briefs differ as to the disposition to be made of this proceeding. It is brought for the judicial settlement of the final account, and its only normal result is the ordinary degree of distribution.
The Code provides that: “ Where an account is judicially settled * * * and any part of the estate remains and is ready to be distributed to the creditors, legatees, next of kin, husband or wife of the decedent, or their assigns, the decree must direct the payment and distribution thereof to the per*25sons so entitled, according to their respective rights,” Code Civ. Pro., § 2743.
The estate is “ ready to he distributed ” when its resources have been gathered and marshaled, so that their extent and nature are known, and its expenses and obligations have been ascertained. The expression “ ready to be distributed ” cannot mean that a direction for the final disposition of the estate can only be made when it has been wholly reduced to money. If that were the interpretation, the distribution would be made to await the sale of the last insignificant item of property. Where there still remains property which has not been turned into cash, a complete decree may be made, in which the property may be taken at an estimate of its present value, however nominal or tentative; and, upon a change of circumstances, further direction may be made upon the foot of the decree, while, in the meantime, the enforcement of the decree may be the subject of regulation and restraint.
Eet decree be presented stating the account as of the time of its filing and in accordance with the figures contained in the referee’s report.
Decreed accordingly.